[Cite as State v. Wells, 2019-Ohio-3799.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                      LAWRENCE COUNTY

STATE OF OHIO,                                 :    Case Nos. 18CA23
                                                              18CA24
        Plaintiff-Appellee,                    :

v.                                             :    DECISION AND
                                                    JUDGMENT ENTRY
JUSTIN M. WELLS,                               :

        Defendant-Appellant.                   :    RELEASED: 09/04/2019


                                            APPEARANCES:

Gene Meadows, Portsmouth, Ohio, for appellant.

Brigham M. Anderson, Lawrence County Prosecuting Attorney, C. Michael Gleichauf,
Lawrence County Assistant Prosecuting Attorney, Ironton, Ohio, for appellee.

Hess, J.
      {¶1}       Justin M. Wells appeals his conviction for tampering with evidence in

violation of R.C. 2921.12(A)(1), a third-degree felony, for damaging, removing, and

concealing an electronic monitoring unit secured to his ankle. Wells contends that the

conviction was against the manifest weight of the evidence because there was no

evidence that he knew an official proceeding or investigation was likely to be instituted at

the time he removed the monitor and no evidence was presented as to his location when

the monitor was removed.

        {¶2}     Wells signed an electronic monitoring unit agreement that states that he

would be arrested if he left his residence or the state without permission and that criminal

charges may be filed if the monitoring unit is damaged. Thus, Wells knew at the time he

signed the agreement that leaving his residence or the state without permission and/or

tampering with the monitor would lead to an official proceeding or investigation. The state
Lawrence App. Nos. 18CA23, 18CA24                                                     2


presented evidence that the monitor was removed shortly after Wells left his house, while

he was still in Lawrence County, Ohio. The jury could reasonably conclude beyond a

reasonable doubt this evidence established that Wells knew he violated his bond

conditions by leaving his residence and traveling in the opposite direction that he was

permitted to travel and that when he did so, he knew that an official proceeding or

investigation would likely be instituted; that he tampered with evidence while in a motor

vehicle in transit that passed through Lawrence County, Ohio and concealed it in a

building in Huntington, West Virginia. Wells’s tampering with evidence conviction is not

against the manifest weight of the evidence.

       {¶3}   We reject his argument, overrule his assignment of error, and affirm his

conviction.

                                         I. FACTS

       {¶4}   Wells was stopped by a state trooper in Lawrence County, Ohio for multiple

marked lanes violations. During a pat down the trooper discovered a bag containing white

powder that Wells said was heroin. Initially Wells was indicted for aggravated trafficking

in drugs and possession of heroin, pleaded guilty, and was equipped with an electronic

monitoring device as a bond condition pending his sentencing hearing. Wells read and

signed an Electronic Monitoring Unit Participant Conditions Agreement required by the

Lawrence County Bureau of Community Corrections. Wells agreed, among other things,

that any tampering with the device may result in additional charges filed, failure to remain

in his residence at all times unless prior permission has been granted may result in

immediate arrest, and that he is not permitted to leave the state without prior permission.

Wells was required to report to the Bureau in person once a week.
Lawrence App. Nos. 18CA23, 18CA24                                                   3


      {¶5}   Wells contacted the Bureau of Community Corrections for permission to

report in person for his weekly check-in and to suspend the monitor alarm so that he could

leave his residence and travel to the Bureau. The Bureau suspended the monitor alarm

and gave Wells permission to leave his residence and drive directly to the Bureau. Both

Wells’s residence in South Point and the Bureau in Ironton are in Lawrence County, Ohio.

However, Wells never reported to the Bureau. Instead, the monitoring report showed that

Wells traveled in the opposite direction of the Bureau and a “strap tamper” alarm occurred

about four minutes after Wells left his home while he was driving along U.S. 52 in South

Point in Lawrence County. When authorities recovered Wells’s monitor abandoned in a

building in Huntington, West Virginia, it had been cut, damaged, and removed from

Wells’s ankle. Wells was apprehended in Huntington, West Virginia, arrested and

returned to Lawrence County, Ohio.

      {¶6}     In the meantime, the Highway Patrol Crime Lab tested the substance and

determined that the bag found on Wells during the traffic stop contained fentanyl and

methamphetamine rather than heroin.       Wells withdrew his guilty plea to the heroin

charges and the indictment was dismissed. Wells was indicted with possession of drugs

(fentanyl) in violation of R.C. 2925.11(A)(C)(1)(a) and trafficking in drugs (fentanyl) in

violation of R.C. 2925.03(A)(2)(C)(1)(a). In a separate case which was subsequently

consolidated, Wells was indicted with tampering with evidence in violation of R.C.

2921.12(A)(1); vandalism in violation of R.C. 2909.05(B)(1)(b); and vandalism of

government property in violation of R.C. 2909.05(B)(2).

      {¶7}    Wells pleaded not guilty and his consolidated cases were tried to a jury. At

the close of the state’s case, Wells’s attorney moved for an acquittal under Crim.R. 29 on
Lawrence App. Nos. 18CA23, 18CA24                                                                    4


the tampering with evidence charge on the ground that the state failed to prove the

offense occurred within the boundaries of the state of Ohio. The trial court denied the

motion and the jury found Wells guilty of possession of drugs, tampering with evidence,

and vandalism of government property and not guilty of drug trafficking and the other

vandalism charge. The trial court sentenced Wells to a total prison term of 41 months.

                                   II. ASSIGNMENT OF ERROR

        {¶8}    Wells assigns the following error for our review:

             THE CONVICTION IS AGAINST THE MANIFEST WEIGHT OF THE
             EVIDENCE IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE
             FIFTH AND FOURTEENTH AMENDMENTS OF THE UNITED
             STATES CONSTITUTION AND SECTIONS 1 AND 16, ARTICLE I OF
             THE OHIO CONSTITUTION.


                                      III. LAW AND ANALYSIS

                                A. Manifest Weight of the Evidence

        {¶9}    In his sole assignment of error Wells asserts that his tampering with

evidence conviction is against the manifest weight of the evidence.1

                                        1. Standard of Review

        {¶10} In determining whether a criminal conviction is against the manifest weight

of the evidence, we must review the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of witnesses, and determine whether in resolving

conflicts in the evidence, the trier of fact clearly lost its way and created such a manifest

miscarriage of justice that we must reverse the conviction. State v. Thompkins, 78 Ohio
1 Although Wells’s assignment of error does not state specifically that he is challenging his tampering with
evidence conviction, his argument focuses exclusively on the tampering with evidence conviction and does
not challenge his conviction for drug possession or vandalism. Therefore, we limit our review to his
tampering with evidence conviction. See App.R. 12(A)(2).
Lawrence App. Nos. 18CA23, 18CA24                                                       5

St.3d 380, 387, 678 N.E.2d 541 (1997); State v. Hunter, 131 Ohio St. 3d 67, 2011-Ohio-

6524, 960 N.E.2d 955, ¶ 119. State v. Phillips, 4th Dist. Scioto No. 18CA3832, 2018-

Ohio-5432, ¶ 23.

       {¶11} To satisfy its burden of proof, the state must present enough substantial

credible evidence to allow the trier of fact to conclude that the state had proven all the

essential elements of the offense beyond a reasonable doubt. See State v. Adams, 2016-

Ohio-7772, 84 N.E.3d 155, ¶ 22 (4th Dist.), citing State v. Eley, 56 Ohio St. 2d 169, 383
N.E.2d 132 (1978), syllabus (superseded by state constitutional amendment on other

grounds in State v. Smith, 80 Ohio St. 3d 89, 684 N.E.2d 668 (1997) ). However, it is the

role of the jury to determine the weight and credibility of evidence. See State v. Kirkland,

140 Ohio St. 3d 73, 2014-Ohio-1966, 15 N.E.3d 818, ¶ 132. “ ‘A jury, sitting as the trier of

fact, is free to believe all, part or none of the testimony of any witness who appears before

it.’ ” State v. Reyes-Rosales, 4th Dist. Adams No. 15CA1010, 2016-Ohio-3338, ¶ 17,

quoting State v. West, 4th Dist. Scioto No. 12CA3507, 2014-Ohio-1941, ¶ 23. We defer

to the trier of fact on these evidentiary weight and credibility issues because it is in the

best position to gauge the witnesses' demeanor, gestures, and voice inflections, and to

use these observations to weigh their credibility. Id.; State v. Koon, 4th Dist. Hocking No.

15CA17, 2016-Ohio-416, ¶ 18.

   2. Knowledge that an Official Proceeding or Investigation is Likely to be Instituted

       {¶12} Wells contends that there was no evidence that he knew an official

proceeding or investigation was likely to be instituted at the time he removed the monitor.

       {¶13} R.C. 2921.12(A)(1) prohibits tampering with evidence and provides that

“[n]o person, knowing that an official proceeding or investigation is in progress, or is about
Lawrence App. Nos. 18CA23, 18CA24                                                        6


to be or likely to be instituted, shall * * * [a]lter, destroy, conceal, or remove any record,

document, or thing, with purpose to impair its value or availability as evidence in such

proceeding or investigation.” The Supreme Court of Ohio has stated, “[t]here are three

elements of this offense: (1) knowledge of an official proceeding or investigation in

progress or likely to be instituted, (2) the alteration, destruction, concealment, or removal

of the potential evidence, (3) the purpose of impairing the potential evidence's availability

or value in such proceeding or investigation.” State v. Straley, 139 Ohio St. 3d 339, 2014-

Ohio-2139, 11 N.E.3d 1175, ¶ 11; State v. Spencer, 4th Dist. No. 15CA3718, 2017-Ohio-

456, 84 N.E.3d 106, ¶ 50.

       {¶14} R.C. 2901.22(B) defines the mental state of “knowingly” for purposes of

criminal culpability:

       A person acts knowingly, regardless of purpose, when the person is aware
       that the person's conduct will probably cause a certain result or will probably
       be of a certain nature. A person has knowledge of circumstances when the
       person is aware that such circumstances probably exist. When knowledge
       of the existence of a particular fact is an element of an offense, such
       knowledge is established if a person subjectively believes that there is a
       high probability of its existence and fails to make inquiry or acts with a
       conscious purpose to avoid learning the fact.

       {¶15} The statute requires “the accused to be aware that conduct will probably

cause a certain result or will probably be of a certain nature or that circumstances

probably exist. And R.C. 2901.22(B) provides that a person can be charged with

knowledge of a particular fact only if that person ‘subjectively believes that there is a high

probability of its existence and fails to make inquiry or acts with a conscious purpose to

avoid learning the fact.’ ” (Emphasis sic.) State v. Barry, 145 Ohio St. 3d 354, 2015-Ohio-

5449, 49 N.E.3d 1248, ¶ 24.
Lawrence App. Nos. 18CA23, 18CA24                                                       7


       {¶16} Here the state presented evidence that Wells had an electronic monitoring

unit placed on his ankle as a condition of bond while he was awaiting sentencing. Wells

read and signed a written agreement that informed him that it was a violation to leave his

residence or the state without permission. Wells knew his location was being monitored.

He knew he did not have permission to leave his residence and travel any place other

than directly to the Bureau for weekly, in person reporting. Wells knew that traveling

elsewhere or leaving the state would be a bond violation. Wells also knew it was a

violation to tamper with the monitor. The agreement states that “any tampering or attempt

to tamper with the monitoring device may result in an immediate arrest, bond forfeiture

and additional charges being filed.”

       {¶17} The state presented testimony from a Bureau employee and an electronic

monitoring report that showed that when Wells left his residence he drove in the opposite

direction of where he was permitted to go. When the “strap tamper” alarm was triggered,

Wells was traveling in the opposite direction from the Bureau in Lawrence County, Ohio.

He then traveled to West Virginia. Wells was contacted by the cellular component in the

device and asked if he was tampering with the unit and Wells denied tampering. Wells

removed the device and left it in a building in Huntington, West Virginia.

       {¶18} Thus it is reasonable to infer from the circumstances that Wells knew when

he left his residence, drove in the opposite direction of the Bureau, and failed to report to

the Bureau that an official proceeding or investigation was about to be or likely to be

instituted. Wells tampered with the monitoring device, removed it and then concealed it

in a building in another state. Thus, there was substantial evidence for the jury to find that
Lawrence App. Nos. 18CA23, 18CA24                                                        8


Wells knew that an official proceeding or investigation would likely be instituted when he

cut and removed his monitoring unit.

                               3. Venue in Lawrence County

       {¶19} Wells also contends that there was no evidence presented as to the location

the tampering occurred. He contends it could have been tampered with and removed in

West Virginia. Implicit in this argument is the contention that the trial court erred when it

denied his Crim. R. 29 motion for acquittal of the tampering with evidence charge based

on venue.

       {¶20} Under Crim.R. 29(A), “[t]he court on motion of a defendant * * *, after the

evidence on either side is closed, shall order the entry of acquittal * * *, if the evidence is

insufficient to sustain a conviction of such offense or offenses.” “A motion for acquittal

under Crim.R. 29(A) is governed by the same standard as the one for determining

whether a verdict is supported by sufficient evidence.” State v. Tenace, 109 Ohio St. 3d
255, 2006-Ohio-2417, 847 N.E.2d 386, ¶ 37; State v. Husted, 2014-Ohio-4978, 23 N.E.3d
253, ¶ 10 (4th Dist.).

       {¶21} “When a court reviews a record for sufficiency, ‘[t]he relevant inquiry is

whether, after viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime proven beyond

a reasonable doubt.’ ” State v. Maxwell, 139 Ohio St. 3d 12, 2014-Ohio-1019, 9 N.E.3d
930, ¶ 146, quoting State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph

two of the syllabus; Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560

(1979). In making its ruling a court does not weigh the evidence but simply determines

whether the evidence, if believed, is adequate to support a conviction. In other words, the
Lawrence App. Nos. 18CA23, 18CA24                                                          9


motion does not test the rational persuasiveness of the state's case, but merely its legal

adequacy. State v. Reyes–Rosales, 4th Dist. Adams No. 15CA1010, 2016-Ohio-3338, ¶

15.

       {¶22} Crim.R. 18(A) specifies that “[t]he venue of a criminal case shall be as

provided by law.” “Section 10, Article I of the Ohio Constitution fixes venue, or the proper

place to try a criminal matter * * *.” State v. Headley, 6 Ohio St. 3d 475, 477, 453 N.E.2d
716 (1983); accord State v. Hampton, 134 Ohio St .3d 447, 2012–Ohio–5688, 983 N.E.2d
324, ¶ 19. Section 10, Article I, of the Ohio Constitution guarantees a criminal defendant

the right to a trial in the “county in which the offense is alleged to have been committed.”

Additionally, R.C. 2901.12(A) codifies “the statutory foundation for venue.” State v.

Draggo, 65 Ohio St. 2d 88, 90, 418 N.E.2d 1343 (1981). The statute provides that the “trial

of a criminal case in this state shall be held in a court having jurisdiction of the subject

matter, and in the territory of which the offense or any element of the offense was

committed.” R.C. 2901.12(A).

       {¶23} “Establishing the correct venue is imperative in order to ‘give the defendant

the right to be tried in the vicinity of his alleged criminal activity.’ ” State v. Baker, 12th

Dist. Warren No. CA2012–12–127, 2013–Ohio–2398, ¶ 11, quoting State v. Meridy, 12th

Dist. Clermont No. CA2003–11–091, 2005–Ohio–241, ¶ 12. “The importance of venue is

to give the defendant the right to be tried in the vicinity of his alleged criminal activity; the

need to have venue is to limit the state from indiscriminately seeking a favorable location

for trial or selecting a site that might be an inconvenience or disadvantage for the

defendant.” (Emphasis sic.) Meridy at ¶ 12.
Lawrence App. Nos. 18CA23, 18CA24                                                     10

        {¶24} Venue is not, however, a material element of any criminal offense charged.

Headley, 6 Ohio St. 3d at 477; State v. Jackson, 141 Ohio St. 3d 171, 2014–Ohio–3707,

23 N.E.3d 1023, ¶ 143. The state must nevertheless prove beyond a reasonable doubt

that the defendant committed the alleged crime in the county where the indictment was

returned and the trial held. Headley, 6 Ohio St. 3d at 477. Therefore, unless the state

proves beyond a reasonable doubt that the defendant committed the alleged crime in the

county where the trial was held, the defendant cannot be convicted. Hampton at ¶ 19;

State v. Nevius, 147 Ohio St. 263, 71 N.E.2d 258 (1947), paragraph three of the syllabus

(“A conviction may not be had in a criminal case where the proof fails to show that the

crime alleged in the indictment occurred in the county where the indictment was

returned.”). Despite the requirement that the state establish venue, the defendant may

waive the right to be tried in the county where the crime allegedly occurred.

        {¶25} “Ideally, the prosecution will establish venue with direct evidence.” State v.

Quivey, 4th Dist. Meigs No. 04CA8, 2005–Ohio–5540, ¶ 16, citing Toledo v. Taberner, 61
Ohio App. 3d 791, 793, 573 N.E.2d 1173 (6th Dist.1989). However, the state need not

prove venue “in express terms” so long as “all the facts and circumstances in the case”

establish, “beyond a reasonable doubt, that the crime was committed in the county and

state as alleged in the indictment.” State v. Dickerson, 77 Ohio St. 34, 82 N.E. 969 (1907),

paragraph one of the syllabus; Headley, 6 Ohio St. 3d at 477; see also State v. Mercer,

4th Dist. Ross No. 14CA3448, 2015-Ohio-3040, ¶ 7-11. Circumstantial evidence may be

used to establish venue. State v. Wood, 2nd Dist. Clark No. 2016-CA-69, 2018-Ohio-875,

¶ 23.

        {¶26} The venue statute R.C. 2901.12 provides:
Lawrence App. Nos. 18CA23, 18CA24                                                         11


       (A) The trial of a criminal case in this state shall be held in a court having
       jurisdiction of the subject matter, and, except in cases of emergency under
       section 1901.028, 1907.04, 2301.04, or 2501.20 of the Revised Code, in
       the territory of which the offense or any element of the offense was
       committed.

       (B) When the offense or any element of the offense was committed in an
       aircraft, motor vehicle, train, watercraft, or other vehicle, in transit, and it
       cannot reasonably be determined in which jurisdiction the offense was
       committed, the offender may be tried in any jurisdiction through which the
       aircraft, motor vehicle, train, watercraft, or other vehicle passed.


       {¶27} Under R.C. 2901.12(A), Wells can be tried in the territory of which any

element of the offense was committed. One of the elements of tampering with evidence

is knowledge of an official proceeding or investigation in progress or likely to be instituted.

Wells knew the moment he left his residence, traveled in the opposite direction of the

Bureau, and failed to report to the Bureau that an official proceeding or investigation was

likely to be instituted. This element of tampering occurred in Lawrence County, Ohio.

Thus, under R.C 2901.12(A), venue was proper in Lawrence County.

       {¶28} Additionally, Wells was in a motor vehicle in transit when he tampered with

the electronic monitoring unit. The monitoring report and testimony of Lawrence County

Bureau of Community Corrections employee, Jon Sexton, established that Wells started

out at his residence in Lawrence County and then traveled eastbound on U.S. 52 instead

of westbound towards the Bureau. A “strap tampering” alarm was sent from Wells’s

monitoring unit approximately four minutes after Wells left his residence, alerting

authorities that Wells’s monitoring unit had been tampered with while Wells was still

traveling through South Point. Sexton testified that there were four traffic lights between

Wells’s residence and along U.S. 52 in Lawrence County and the road is frequently

congested.
Lawrence App. Nos. 18CA23, 18CA24                                                      12


       {¶29} However, on cross examination, Sexton agreed that the monitoring report

placed Wells in South Point when the “strap tamper” alarm occurred and then, the

following minute, reported that Wells was in Huntington, West Virginia. Sexton testified

that because there can be a slight lag time between when the device signals an alarm

and when the alarm is recorded on the report, it was possible that Wells was in West

Virginia when the tampering occurred. Another Bureau of Community Corrections

employee, Carl Bowen, also testified that because of the proximity of Wells to West

Virginia when the “strap tamper” alarm occurred and the possibility of a slight lag time in

reporting, Wells may have tampered with the monitoring unit in West Virginia.

       {¶30} Under R.C. 2901.12(B), when the offense or any element of the offense was

committed in a motor vehicle in transit and it cannot reasonably be determined in which

jurisdiction the offense was committed, the offender may be tried in any jurisdiction

through which the motor vehicle passed. Due to possible lag times in reporting, both

Bureau employees testified it was possible the Wells tampered with the monitoring unit in

West Virginia. Even if it cannot reasonably be determined in which jurisdiction the

tampering was committed, Wells may be tried in any jurisdiction he traveled through.

Because Wells started out in Lawrence County, Ohio and traveled to Huntington, West

Virginia, he could be tried in Lawrence County. See State v. Brown, 2017-Ohio-8416, 99
N.E.3d 1135, ¶ 32-35 (2d Dist.) (an individual driving from Dayton to Cleveland is in transit

and the offense could be charged in any county along that passageway).

       {¶31} There was substantial evidence for the jury to find that Wells committed the

offense or an element of the offense of tampering with evidence in Lawrence County and

that he committed the offense in a motor vehicle in transit that passed through Lawrence
Lawrence App. Nos. 18CA23, 18CA24                                                     13


County. Venue was proper in Lawrence County, Ohio. The trial court did not err in

denying Wells’s Crim.R. 29 motion for acquittal. The jury did not lose its way, nor was

there a manifest miscarriage of justice. Accordingly, we find Appellant's tampering with

evidence conviction was not against the manifest weight of the evidence.

                                     IV. CONCLUSION

         {¶21} We overrule Wells’s assignment of error and affirm the judgment of the trial

court.

                                                                 JUDGMENT AFFIRMED.
Lawrence App. Nos. 18CA23, 18CA24                                                        14




                                    JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Lawrence
County Court of Common Pleas to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty day period, or the failure of the Appellant to file a notice of appeal with the Supreme
Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of the Rules
of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court of Ohio
dismisses the appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Smith, P.J. & McFarland, J.: Concur in Judgment and Opinion.


                                           For the Court


                                           BY: ________________________
                                               Michael D. Hess, Judge




                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.